DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 and 3/8/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The drawing description contains one long sentence.  Please fix that section to have periods at the end of each sentence.  Also, the specification contains some instances in which the numbers are used to describe different elements interchangeably.  For instance, element 9 and 9’ are used to describe both the “nozzle plate(s)” and “nozzle orifice surface”  Please use the numbers consistently and as depicted in the drawing figures 1, 8a and 8b.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 13, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1, 6, 8, 13 and 18, there is a lack of antecedent basis with regard to the claimed “the exterior surface” of the nozzle plate.
	With regard to claim 1, it is unclear how the vacuum outlet ports, focused fluid flow is scrapping accumulated ink and ink and debris from the nozzle orifice surface.
With regard to claim 8, it is unclear how vacuum outlet ports, focused fluid flow is scrapping accumulated ink and ink and debris from the nozzle orifice surface.
With regard to claim 8, there is a lack of antecedent basis with regard to “the proximate region.”
With regard to claim 10, there is a lack of antecedent basis with regard to the steps of traversing.
With regard to claim 11, there is a lack of antecedent basis with regard to the characteristics of the ink.
With regard to claim 15, there is a lack of antecedent basis with regard to the or each vacuum pump.
With regard to claim 13, the use of the word sufficient is vague, because it does not provide specific metes and bounds of sufficient.  Also, “removed” appears to be a typographical error.
With regard to claim 18, there is a lack of antecedent basis with regard to “the region of the nozzle orifice surface.”
With regard to claim 21, it is unclear what is meant by the distance point a to point b is in the region is 50µm to 150µm.  Further does the claimed region related back to the claimed central region of claim 19?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE 102011002727 to Mathea et al. “Mathea.”
With regard to Claim 1, as best understood, Mathea teaches an inkjet printing apparatus having a printhead assembly [0015], movable between a printing position and a maintenance position ([0017]  and figs. 2 and 3), comprising a plurality of printing heads (D) each of the type having a nozzle plate (Dp) on which there is defined a nozzle orifice surface (not labeled), the orifice surface being formed with a row of nozzle orifices (Dt) through which ink (T) is ejected under microprocessor control (implicit in the printer art) ([0015 and 0052] and figs. 4 and 6),
	in which the printing apparatus includes, at the maintenance position of the printhead assembly, a cleaning station ([0040, 0063] and figs. 3-5) comprising a cleaning head array (20), a plurality of cleaning heads mountable to the cleaning head array and a purge tray (10) (figs. 1, 2 and 4),
	in which a vacuum source (26) is in communication with the cleaning head array (fig. 4 and [0060]) such that highly focused fluid flow is presented at the orifice surface when the printing heads are juxtaposed thereto (fig. 3, and [0060-0062]),
	and in which a vacuum outlet port (22) is provided on each cleaning head (20) and is profiled to direct the flow against the exterior surface of the nozzle plate (Dp) to scrape accumulated ink and debris from the nozzle orifice surface (figs. 3a and 3b).
With regard to Claim 2, Mathea teaches in which the printhead assembly is progressively movable with respect to the cleaning head array (direction Pd, in fig. 5 and [0062].
With regard to Claim 3, Mathea teaches in which separate vacuum sources (22) are provided for each cleaning head (20) of the cleaning head array (claims 1, 7 and 11).
	With regard to Claim 4, Mathea teaches in which the vacuum source is directly coupled to each vacuum port (22.1, 22.2 and 22.3) to draw ambient air into a channel  formed in the cleaning head to accelerate and impinge on a profiled periphery of the port to generate high shear forces at the nozzle orifice surface [0061-0062].
	With regard to Claim 5, Mathea teaches in which ink and debris dislodged from the immediate vicinity of the nozzle orifice plate is drawn into the vacuum outlet port and deposited in a fluid trap from which it is pumped to waste collection [0058].
With regard to Claim 6, as best understood, Mathea teaches in which the fluid flow directed against the exterior surface of the nozzle plate is sufficient to removed ink and accumulated debris from within the nozzle orifices [0061].
With regard to Claim 7, Mathea teaches in which a cleaning fluid inlet port is provided on each cleaning head (20) to direct a pre-wetting fluid or a cleaning liquid onto preceding regions of the nozzle orifice surface before the regions are brought progressively into juxtaposition with the vacuum port (fig. 3b) [0061].
With regard to Claim 8, as best understood, Mathea teaches a method of cleaning nozzle orifice surfaces of a plurality of printing heads in a printhead assembly of an inkjet printing apparatus [0012-0015], the method including:
	at a predetermined interval in a printing cycle, conveying the printhead assembly to a cleaning station of the type having a plurality of cleaning heads mounted adjacent one another on a cleaning head array and adapted to align with nozzle orifice surfaces of respective printing heads [0002, 0018 and 0024];
	enabling a vacuum source to draw ambient air into channels formed in each cleaning head to present highly focused fluid flow at the orifice surface [0041-0042];
	directing said flow against a profiled peripheral surface of the vacuum outlet port formed on the cleaning head against the exterior surface of the nozzle plate to scrape accumulated ink and debris from the nozzle orifice surface [0041-0042];
moving the printhead assembly progressively with respect to the cleaning head array [0041-0042]; and
	drawing removed ink and debris from the region proximate the nozzle plate into said vacuum port and trapping the removed ink and debris for disposal [0065].
	With regard to Claim 12, Mathea teaches a method in which further comprises the step of injecting, through a cleaning fluid inlet port provided on each cleaning head, a pre-wetting fluid or a cleaning liquid onto preceding regions of the nozzle orifice surface before the regions are brought progressively into juxtaposition with the vacuum port (fig. 3b) [0061].
With regard to Claim 13, as best understood, Mathea teaches a method in which the fluid flow directed against the exterior surface of the nozzle plate is sufficient to removed ink and accumulated debris from within the nozzle orifices [0041-0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathea as modified by US Pub. 2003/0081053 to Nakagawa et al. “Nakagawa.”
With regard to Claim 14, Mathea teaches an inkjet printing head cleaning means system for an inkjet printing apparatus of the type claimed in Claim 1 comprising:
	a cleaning station (ll) for an inkjet printing apparatus comprising a plurality of printing head cleaning heads mounted adjacent one another on an array block (implicit in the printer art) and adapted to position each cleaning head into alignment with a printing head to be cleaned (fig. 4).  
	However, Nakagawa teaches a plurality of printing head cleaning heads mounted adjacent one another on an array block and adapted to position each cleaning head into alignment with a printing head to be cleaned (figs. 1-3) and [0026].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Mathea with the teachings of Nakagawa to move into position the cap under their associated printheads and elevate to cap each of the printheads [0026].
With regard to Claim 16, Mathea teaches in which separate vacuum sources (22) are provided for each cleaning head (20) of the cleaning head array (claims 1, 7 and 11).
	With regard to Claim 17, Mathea teaches in which the cleaning means system includes a cleaning fluid reservoir (31) and pumping means (28) to provide a pre-wetting fluid or cleaning liquid to a cleaning fluid inlet port on each cleaning head [0065].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mathea as modified by USP 6,164,752 to Schaefer et al. “Schaefer.”
	With regard to Claim 9, Mathea teaches the claimed method except for the method further provides a modified purge cycle comprising the steps: engaging a vacuum source to each cleaning head of a cleaning station; traversing a printhead assembly of an inkjet printing apparatus from a printing position across the cleaning station towards a maintenance position over a purge tray; flushing ink from within each printing head through nozzle orifices thereof into the purge tray; pausing to facilitate withdrawing of ink from nozzle orifices to prevent siphoning of ink; traversing the printhead assembly towards the printing position to the cleaning station; engaging each printing head with respective ones of the cleaning heads to perform a cleaning cycle;
returning the printhead assembly to the printing position; and disengaging the vacuum source.
	However, Schaefer teaches a conventional cleaning sequence (col. 1, lines 23-36).  Additionally, Schaefer teaches an improved method of cleaning a print head by flushing and purging with a vacuum system (col. 3, lines 45-59).  This suggests that there are additional teaching methods and sequences to yield the same result.  As such, it would have been obvious to one of ordinary skill in the art before the filing date of the clamed method to modify Mathea with the teachings of Schaefer to provide multiple vacuum pressure pulses in a single purging operation also allows for multiple opportunities to overcome trapped bubble surface tension within the print head and to remove the trapped bubbles from internal surfaces in the print head (col. 5, lines 38-42).
With regard to Claim 10, Mathea teaches the claimed method except for the steps of traversing the printhead assembly to the maintenance position, flushing, pausing and cleaning is repeatable within a purge cycle.  
However, Schaefer suggests the steps of traversing the printhead assembly to the maintenance position, flushing, pausing and cleaning is repeatable within a purge cycle (claim 1).  It would have been obvious to one of ordinary skill in the art before the filing date of the clamed method to modify Mathea with the teachings of Schaefer to provide additional cleaning based if necessary.
With regard to Claim 11, Mathea teaches the claimed method except for the in which the number of repeats is predetermined according to the characteristics of the ink in use.
	However, Schaefer suggests the number of repeats is predetermined according to the characteristics of the ink in use (col. 5, line 66-col. 6, line 4 and claim 1).  The same motivation applies as discussed above in claim 10.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 16 is the inclusion of the limitations there is provided a separate vacuum source feed for each cleaning head. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Claims 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 15 is the inclusion of the limitations the cleaning system further comprises couplings to connect the or each vacuum pump associated with said cleaning heads.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 18-22 is the inclusion of the limitations the vacuum port having an exterior surface profiled to deflect the trajectory of the air drawn into the channel against the exterior surface of the nozzle plate in the region of the nozzle orifice surface, so as to generate high shear forces to dislodge ink.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5367326-A discloses a pagewidth ink jet printer has a fixed, pagewidth printhead with a linear array of nozzles extending along its length and a movable cleaning and priming station adapted for movement parallel to and along the array of printhead nozzles. The cleaning and priming station has a vacuum conduit connected to a vacuum source and has an open end which confronts at least one nozzle at the nozzle array. The array of nozzles reside in a planar printhead nozzle face which has a ledge spaced from and parallel to the linear array of nozzles. The ledge extends from one edge of the nozzle face, and has a planar surface parallel to the nozzle face and a predetermined distance therefrom. The cleaning and priming station is slidingly moved in contact with the ledge surface, so that the vacuum conduit open end is maintained fixed distance from the nozzle face. The station may be moved to selected nozzles and the vacuum from the vacuum source may be varied for cleaning or priming (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853